PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,803,941
Issue Date: 13 Oct 2020
Application No. 15/530,191
Filing or 371(c) Date: 12 Dec 2016
Attorney Docket No. N/A 
:
:
:
:	DECISION ON PETITION
:
:
:


The decision is being issued in response to the request for issuance of certificate of correction, filed Monday, December 14, 2020, which was filed by applicant against “USPTO’s “0 days” of Patent Term Adjustment…”

The the request for certificate of correction is dismissed as improper.

The Director may issue a certificate of correction pursuant to 35 U.S.C. 254  to correct a mistake in a patent, incurred through the fault of the Office, which mistake is clearly disclosed in the records of the Office,. A certificate of correction is the proper vehicle to correct a situation where the Office prints an incorrect number or word. In this instance, applicant is asserting that the USPTO calculated the patent term adjustment incorrectly. 

The proper procedure is to file a petition under 1.705(b). 

37 CFR 1.705(b) states:

Any request for reconsideration of the patent term adjustment indicated on the patent must be by way of an application for patent term adjustment filed no later than two months from the date the patent was granted. This two-month time period may be extended under the provisions of 
§ 1.136(a).An application for patent term adjustment under this section must be accompanied by:

The fee set forth in § 1.18(e); and

(2) A statement of the facts involved specifying:
(i) 	The correct patent term adjustment and the basis or bases under § 1.702 for the adjustment;
(ii) 	The relevant dates as specified in §§1.703(a) through (e) for which an adjustment is sought and the adjustment as specified in § 1.703(f) to which the patent is entitled;
(iii) 	Whether the patent is subject to a terminal disclaimer and any expiration date specified in the terminal disclaimer; and

§ 1.704; or
(B) That there were no circumstances constituting a failure to engage in reasonable efforts to conclude processing or examination of such application as set forth in § 1.704.

Regarding fees, petitioner paid $200 on December 14, 2020. The petition fee set forth in 
§ 1.18(e) is $210, not $200. Applicant owes a $10 balance. 

In addition to filing a petition under 37 CFR 1.705(b) with $10 balance due and a statement of the facts addressing (i) – (iv) above, petitioner must file an appropriate extension of time fee covering from December 14, 2020 until the date a petition under 37 CFR 1.705(b) is filed.

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.   			Document Code “PET.OP” should be used if the request is filed electronically.  
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions
 
By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries specific to this decision should be directed to the undersigned at (571) 272-3230.  


/SHIRENE W BRANTLEY/Attorney Advisor, OPET